Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 & 4-18 are allowed.
Claims 2-3 have been cancelled by Applicant in the Response of 02/08/2021.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 12/01/2020. The limitations of previously objected to claims 2-3 are incorporated into independent claims 1 & 17 and claims 2-3 is now cancelled in in applicant’s response of 02/08/2021.

Claims 4-16 & 18 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Examiner: 	/Trung Nguyen/-Art 2866
			February 10, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866